UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7308


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARK WATKINS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:94-cr-00066-FPS-1)


Submitted: January 16, 2020                                       Decided: January 29, 2020


Before WYNN and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Watkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark Watkins appeals the district court’s order denying his post-judgment motion

for discovery. We have reviewed the record and find no reversible error. Accordingly, we

deny the pending motion and affirm for the reasons stated by the district court. See United

States v. Watkins, No. 5:94-cr-00066-FPS-1 (N.D.W. Va. Aug. 19, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2